2021 IL App (2d) 200691
                                  No. 2-20-0691
                            Opinion filed April 13, 2021
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re T.C., a Minor                    ) Appeal from the Circuit Court
                                       ) of Lake County.
                                       )
                                       ) No. 19-JA-200
                                       )
(The People of the State of Illinois,  ) Honorable
Petitioner-Appellee, v. Brittany W.,   ) Valerie Boettle Ceckowski,
Respondent-Appellant).                 ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Justices Jorgensen and Schostok concurred in the judgment and opinion.

                                           OPINION

¶1     Respondent, Brittany W., appeals from the trial court’s ruling that her son, T.C., is a

neglected minor. For the reasons that follow, we affirm in part, vacate in part, and remand for

further proceedings.

¶2                                      I. BACKGROUND

¶3     Respondent gave birth to T.C. in August 2019. In September 2019, the State filed a petition

for adjudication of wardship and temporary custody, alleging that T.C. was (1) dependent in that

respondent could not provide proper care for him due to respondent’s mental disability and

cognitive impairments and (2) neglected in that his environment was injurious to his welfare in

that respondent is not mentally capable of providing proper care for him. A putative father was

identified, with DNA testing pending.
2021 IL App (2d) 200691


¶4      Following a shelter-care hearing, a temporary custody order was entered. As probable

cause to believe that T.C. was neglected and dependent, the court found that respondent was

mentally incapable of providing proper care in that “she suffers from mental illness and epilepsy

that is untreated.”

¶5      During the ensuing nine months, three additional putative fathers were identified, including

Simon Gorelik. DNA testing indicated that Gorelik was T.C.’s biological father. On July 7, 2020,

the trial court entered an order establishing Gorelik as the father and stating, “he has been advised

that he now has all the rights and responsibilities as father and has waived a hearing in this matter

through his attorney.”

¶6      On August 11, 2020, a proposed order labeled “Findings and Order of Adjudication” was

submitted to the court. The order contemplated (1) Gorelik’s admission to the two counts in the

State’s petition, (2) the court’s acceptance of both Gorelik’s admission and the factual basis set

forth in the order, and (3) the court’s finding, based on the admission and the factual basis, that

both counts of the neglect petition were proven by a preponderance of the evidence. An order was

entered setting pretrial for September 10, 2020, and requiring that any motions regarding a

stipulation to the adjudication be filed prior to the pretrial date.

¶7      On August 25, 2020, respondent filed a “Motion to Refuse Proposed Admission,” attaching

as an exhibit a copy of the proposed findings and order of adjudication. Respondent’s motion

alleged, inter alia, that respondent’s and Gorelik’s relationship was purely physical, that they had

no prior or subsequent relationship, that Gorelik was not a mental health professional and had no

personal knowledge of respondent’s mental health history, and that Gorelik was biased because he

did not want respondent to take the pregnancy to term.




                                                  -2-
2021 IL App (2d) 200691


¶8     Both the State and the guardian ad litem (GAL) filed responses to respondent’s motion,

arguing that Gorelik’s admission, coupled with exhibits offered by the State regarding

respondent’s mental health were sufficient for the court to make a finding of neglect. The State’s

exhibits were documentation of a Department of Children and Family Services investigation, a

“Medical Psychology Services Neuropsychology Discharge Summary,” and a psychological

evaluation. Respondent replied to the responses, arguing that Gorelik’s admission was deficient

because he lacked sufficient knowledge to make the admission and that the acceptance of the

admission would violate respondent’s rights to due process. Respondent also requested the

opportunity to cross-examine Gorelik.

¶9     Prior to the court’s ruling on respondent’s motion, Gorelik filed a response to the motion,

stating, inter alia, that the factual basis for the proposed findings and adjudication “does not rely

on any personal knowledge of [Gorelik],” the facts alleged in the proposed findings and

adjudication “are very specific and do not include any statements or actions of [Gorelik],” and

Gorelik “is not the source of any of the statements relied upon by State” in its proposed order.

¶ 10   On October 29, 2020, the trial court denied respondent’s motion and accepted Gorelik’s

admission. The court also admitted, over respondent’s objection, the exhibits offered by the State.

The court entered its findings and order of adjudication, finding T.C. to be both neglected and

dependent, and on November 12, 2020, it entered a dispositional order over respondent’s objection,

making T.C. a ward of the court.

¶ 11   Respondent timely appealed.

¶ 12                                      II. ANALYSIS

¶ 13   On appeal, respondent challenges only the trial court’s adjudication of neglect. First, she

argues that Gorelik’s admission was not knowing and voluntary, because the record “is devoid of



                                                -3-
2021 IL App (2d) 200691


any evidence that [Gorelik] had been informed of the nature of the proceedings or the consequence

of his admission.” Respondent cites two cases in which the consequence of the respondent parent’s

admission was loss of custody of the child. See In re Moore, 87 Ill. App. 3d 1117 (1980), and In re

Smith, 77 Ill. App. 3d 1048 (1979). She also cites In re Johnson, 102 Ill. App. 3d 1005, 1012-13

(1981), in which this court stated that

       “for the admission of a parent to be valid in the adjudicatory phase of a neglect proceeding,

       it must be apparent from the record that the parent making the admission understood the

       consequences of his admission—that a finding of neglect gives the court jurisdiction of the

       minor who then becomes subject to the dispositional powers of the court.”

¶ 14   The State responds that respondent lacks standing to make this claim, citing Lebron v.

Gottlieb Memorial Hospital, 237 Ill. 2d 217, 252-53 (2010), for the proposition that the “doctrine

of standing is to insure that issues are only before the [c]ourt when raised by parties with a real

interest in the resolution of the issue.” The State further asserts that, standing aside, the record

shows that Gorelik was admonished of the consequences of his admission and stipulation.

¶ 15   The State’s argument that respondent lacks standing to challenge Gorelik’s admission was

not raised in the trial court and is accordingly forfeited. See Nationwide Advantage Mortgage Co.

v. Ortiz, 2012 IL App (1st) 112755, ¶ 24. Forfeiture aside, the argument that a party lacks standing

to represent his or her own interests is patently without merit. At the same time, we reject

respondent’s contention that “the record is devoid of any evidence that [Gorelik] had been

informed of the nature of the proceedings or the consequence of his admission.” We have held that

the trial court is not required to admonish a respondent in a termination-of-parental-rights

proceeding regarding the consequence of his or her admission to unfitness or to inquire regarding

the voluntariness of his or her admission. See In re Tamera W., 2012 IL App (2d) 111131, ¶ 34.



                                               -4-
2021 IL App (2d) 200691


However, a neglect stipulation “must be intelligently and voluntarily made; that is, it must be

apparent from the record that the party making the admission was aware of the consequences of

his admission.” Johnson, 102 Ill. App. 3d at 1013 (record was “completely devoid of any indication

that [the respondent] understood the consequences of his admission [to neglect].”

¶ 16   Here, Gorelik filed his appearance through counsel five days after his DNA test indicated

that he was the biological father, and he was represented throughout the proceedings. A month

after filing his appearance, an order was entered establishing him as the biological father and

stating that he “has been advised that he now has all the rights and responsibilities as father and

has waived a hearing in this matter through his attorney.” In his response to the motion to refuse

his admission, Gorelik stated that he was prepared to stipulate to the entry of the proposed findings

and order of adjudication. The record sufficiently supports a finding that Gorelik entered his

admission knowingly and voluntarily and was prepared to relinquish any custody interest in T.C.

¶ 17   Next, respondent argues that the court erred in accepting Gorelik’s admission as a basis for

a finding of neglect, because he had no direct knowledge of the facts to which he was admitting.

The State responds that Gorelik had reviewed the proposed findings and adjudication order and

the “supporting discovery,” i.e., the State’s exhibits.

¶ 18   Respondent notes that, in Gorelik’s response to her motion, he admitted that he had no

personal or direct knowledge. Although respondent cites cases where the stipulating respondent

had direct knowledge, she does not offer supporting authority for her contention that Gorelik was

required to have personal knowledge. We are unpersuaded that Gorelik’s personal knowledge,

direct or otherwise, affects the fact that his admission is effective as to him and he is bound by it.

¶ 19    Finally, respondent argues that the admission of Gorelik, a noncustodial parent, coupled

with exhibits that were accepted over her objection, was an insufficient basis for a finding of



                                                 -5-
2021 IL App (2d) 200691


neglect. According to respondent, she was not afforded the rights to which she is entitled under

the Juvenile Court Act as a parent and a party respondent—“the right to be present, to be heard, to

present evidence material to the proceedings, to cross-examine witnesses, to examine pertinent

court files and records” (705 ILCS 405/1-5(1) (West 2018). The State responds that the basis for

the court’s ruling was Gorelik’s admission “in conjunction” with the exhibits, which “provide the

required factual basis to support the adjudication of [T.C.] as neglected”; taken together, the

admission and the exhibits “properly supported the trial court’s determination” of neglect.

¶ 20   We note that the cases cited by the State stand for the proposition that a custodial parent’s

admission and stipulation may be sufficient to support a finding of abuse or neglect. See, e.g., In re

R.B., 336 Ill. App. 3d 606, 616 (2003) (“[a] custodial parent’s admission and stipulation, by itself,

may be sufficient to support a finding of abuse or neglect,” though the court must also consider

the factual basis therefor (emphasis in original)); In re April C., 326 Ill. App. 3d 225 (2001) (one

custodial parent’s stipulation held sufficient); see also In re A.L., 2012 IL App (2d) 110992, ¶ 32

(custodial parent’s “right to due process was not violated when at the adjudicatory stage the trial

court accepted her stipulation of neglect without inquiring as to the factual basis”). We decline to

extend the State’s authorities to the present circumstances, where a noncustodial parent’s

admission and stipulation purports to bind the custodial parent.

¶ 21   The question in this case is whether the trial court’s acceptance of Gorelik’s admission and

the State’s exhibits as the factual basis for its adjudication deprived respondent of a meaningful

opportunity to be heard. The order adjudicating T.C. a neglected and dependent minor recites that

the State’s allegations were proven “by a preponderance of the evidence.” However, since the only

evidence presented was the State’s exhibits and Gorelik’s admission and stipulation, and no




                                                -6-
2021 IL App (2d) 200691


additional incriminating evidence or stipulation was received from respondent, the custodial

parent, we are not persuaded that the allegations were, in fact, proven.

¶ 22   We hold that the trial court properly accepted Gorelik’s admission and stipulation; it was

admissible as against him, and although he admitted that he did not have personal knowledge of

the representations made in the admission, he could be bound by it. We further hold that Gorelik’s

admission was not admissible as against respondent; respondent could not be bound by someone

else’s admission. Accordingly, the trial court committed error when it considered the admission

for purposes of adjudicating the rights of respondent.

¶ 23                                   III. CONCLUSION

¶ 24   For the reasons stated, we vacate the judgment of neglect, affirm as to all other matters

including the dependency adjudication, and remand for further proceedings.

¶ 25   Affirmed in part and vacated in part.

¶ 26   Cause remanded.




                                               -7-
2021 IL App (2d) 200691



                                  No. 2-20-0691


 Cite as:                 In re T.C., 2021 IL App (2d) 200691


 Decision Under Review:   Appeal from the Circuit Court of Lake County, No. 19-JA-200;
                          the Hon. Valerie Boettle Ceckowski, Judge, presiding.


 Attorneys                John E. Murphy, of Wilmette, for appellant.
 for
 Appellant:


 Attorneys                Eric F. Rinehart, State’s Attorney, of Waukegan (Patrick
 for                      Delfino, Edward R. Psenicka, and Stephanie Hoit Lee, of State’s
 Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.

                          Lindsay G. Johnson, of Meyers & Johnson, LLC, of Waukegan,
                          guardian ad litem.




                                       -8-